COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Travis Brandon Ayers v. The State of Texas

Appellate case number:      01-14-00621-CR

Trial court case number:    1394860

Trial court:                230th District Court of Harris County

       This case was abated and remanded to the trial court based on counsel, Joe David
Wells, failure to timely file a brief on appellant’s behalf. On January 15, 2015, counsel
filed a brief on appellant’s behalf. We withdraw our January 13, 2015 abatement order,
and reinstate this case on the Court’s active docket.
      The State’s brief, if any, is due within 30 days of the date of this order. See TEX.
R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually     Acting for the Court

Date: January 27, 2015